 

47-Lke MG - 13

June 11, 2020

Honorable Judge J.P. Stadtmueller,

My name is Thomas White. | am a Senior Officer Specialists at the United States Medical Center for
Federal Inmates located in Springfield, Mo. {have been an officer at Springfield since 2003. There is an
inmate housed on the unit | currently supervise that has applied for a compassionate release to yourself.
His name is Randall Miller.

| have 30 years of experience as a corrections officer with both the State of Missouri and the Federal
BOP. | was a supervisor for five years at the state level. | have been blessed to be named officer of the
year and supervisor of the year at the state level and have been named officer of the quarter twice at
Springfield. | consistently earn outstanding performance appraisals.

1am also an ordained Baptist minister. | tell you about myself so you will understand that | am a man of
integrity. | hope my words will have some bearing on the decision you make concerning inmate Miller's
future.

As an officer | spend eight hours a day walking my unit and talking with the inmates. The officers that
work these units know the inmates better than any other staff working the prison system.
Unfortunately the people placed in position such as yourself never get to hear from the staff that know
the inmates better than anyone. That is something that !| wish could be corrected.

| have known inmate Miller.since he was first sent to Springfield in 2011. He quickly obtained a job as an
inmate companion. These jobs were only assigned to the model inmates without any disciplinary
history. One of the main duties of an inmate companion is to stay by the side of a dying inmate and
provide comfort for them the last weeks/days of their life. Inmate Miller has sat with several inmates as
they passed away. He finally could not take the pain of watching his friends die and gave that job up.

Miller was transferred out of Springfield until his health started failing and he is now a patient on the
very unit he use to work as a companion.

Inmate Miller talks with me often. We both show a great amount of respect towards each other. Miller
is the most respectful inmate | have encountered in all my career. He is respectful to everyone, staff
and inmates alike. His past experiences as a biker intrigued me which has a lot to do with why we have
gotten to know each other quite well. | was a gang investigator several years ago and Miller has been
very open with me about his past. A past that he has no desire to return to. He has expressed to me
that he has a caring family that wants him home with them which would put him in a location where he
will not be around the people he use to associate with. “I can’t be around those people any more” he
says. “| want to enjoy what life | have left being around my family”.

Just recently inmate Miller was assaulted by a mental health inmate during my shift. Miller was struck
several times and he was knocked out of his electric wheelchair. Miller was dumbfounded because he
had been nothing but nice to his attacker in past encounters. The entire assault was on video and
Miller was cleared of any wrong doing. He never fought back.

Case 2:97-cr-00098-JPS Filed 06/29/20 Page 1of3 Document 2209
 

 

| have become quite proficient at predicting which inmates will do well or if they will return to custody
when they get released.

It is of my professional opinion inmate Miller will not return to custody if you grant him release.

Our conversations often revolve around Jesus Christ. Miller has professed his love of Christ and is a
changed creature. He is not the same man that was arrested for the crimes he is now paying for.

His health is failing quickly and it is my prayer that he get to taste freedom again and live his last days
being surrounded by people that love him and will care for him, just as he has done for so many inmates
in the past.

Case 2:97-cr-00098-JPS Filed 06/29/20 Page 2 of 3 Document 2209
 

TOTES vic woe! {7 ‘5a 907001) Uh
savony wisve22iC) FLIP
seaoywred SO CIE wi

wisye2reil) Fo te waLeV7

oe par

py ng? LA wt&G sai?

YHIOH LPL APL abpat al qv] Aya)D ayl fy? 22:1)

 

 

PbhLOOD “ow Gaewhag

d ker} arog Suo7 IhE9

alin (7 comey / |

Sis SIS Ls LLL:

aa =

Case 2:97-cr-00098-JPS Filed 06/29/20 Page 3 o0f3 Document 2209
